FILED
                            NOT FOR PUBLICATION                                OCT 3 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30275

               Plaintiff - Appellee,              D.C. No. 3:09-cr-00489-KI

  v.
                                                  MEMORANDUM *
GERMAN GONZALEZ-ORTIZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       German Gonzalez-Ortiz appeals from the 30-month sentence imposed

following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C.

§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez-Ortiz contends that the district court committed legal error by

failing to provide him with credit under 18 U.S.C. § 3585(b)(1) for time spent in

immigration custody prior to being charged with the instant offense. This

contention fails because the district court does not have authority to apply

section 3585(b) at sentencing. See United States v. Wilson, 503 U.S. 329, 333-35

(1992) (Bureau of Prisons “has the responsibility for administering the sentence”).

      To the extent that Gonzalez-Ortiz contends that the district court imposed an

unreasonable sentence when it failed to credit him with time spent in immigration

custody prior to being charged with illegal reentry, this contention fails because the

record reflects that the district court did not procedurally err at sentencing and that,

under the totality of the circumstances, the sentence below the Guidelines range is

not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     10-30275